Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 –  10, 12 – 22 and 24 – 30 (renumbered 1 – 28) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 08/26/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 13, 25 and 28 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 13, 25 and 28 are therefore allowable.
The prior arts of record fail to teach a method and apparatus for wireless communication by extending, a transmission for an extended period of time, before or after a beam change, based on a length of a symbol extension and applying a windowing function to the transmission during the extended period of time based on a shape of the windowing function, wherein, a configuration for at least one of the length of the symbol extension or the shape of the windowing function is received from a base station, as substantially described in the independent claims 1 and 13. The claims further describe that and the beam change is performed for communication with a wireless communication device based on the configuration. 
The prior arts of record fail to teach a method performed by a base station by configuring a wireless communication device for one or more of a length of a symbol extension or a shape of a windowing function for the wireless communication device to apply for a beam change, wherein an indication of a transmitter capability of the wireless communication device is received by the base station, as substantially described in the independent claims 25 and 28. The claims further describe that the transmitter capability comprises at least one of a beam switching capability for the wireless communication device or a Radio Frequency (RF) front end capability for the wireless communication device. 
The amended limitation in combination of remaining limitations are not taught or suggested by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 10, 12 depend on claim 1; claims 14 – 22, 24 depend on claim 13; claim 26 – 27 depend on claim 25 and claims 29 – 30 depend on claim 28. Therefore, dependent claims 2 – 10, 12, 14 – 22, 24, 26 – 27 and 29 – 30 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474